Citation Nr: 0506775	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension in the calculated amount of $5,193.44.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert P. Regan


INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This issue was previously before the Board in January 2003.  
At that time the Board determined that the overpayment was 
not the result of fraud, misrepresentation of a material 
fact, or bad faith on the part of the appellant.  The Board 
remanded the case in order for the RO to adjudicate the issue 
as to whether collection of the debt would violate the 
principles of equity and good conscience.  The case has been 
returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As previously indicated this issue was previously before the 
Board in January 2003.  At that time the case was remanded to 
the RO for additional development, to include obtaining a 
current financial status report from the veteran.  

The evidence of record indicates that the veteran was in 
receipt of Social Security benefits. 

In May 2003, the appellant filed a financial status report.  
He indicated that he was not employed and monthly gross 
salary was $805.00.  He reported no Social Security payments.  
In January 2005, the appellant submitted a statement in which 
he indicated in pertinent part that his part-time employment 
was forced upon him in order to make ends meet, and caused 
much stress to him.  The Board finds that additional 
development is needed in order to clarify the veteran's 
monthly income.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
clarify his monthly income as it relates 
to his receipt of any monthly Social 
Security benefits and gross income form 
his part time job.  He should be 
furnished a current financial status 
report for completion.
 
2.  Thereafter the RO should readjudicate 
the veteran's claim.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




